Citation Nr: 1528273	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected thoracolumbar spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1997 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the Veteran's notice of disagreement, he requested a hearing before a decision review officer.  However, he withdrew his request in December 2012 and February 2013 statements.  Accordingly, the hearing request is withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's most recent VA examination for his thoracolumbar spine disability was conducted in July 2010, which was approximately five years ago.  Since that time, the Veteran has had surgery on his spine.  See December 2010 postoperative report.  This was directed to the thoracic segment of the spine, and it appears to have been related to a post service accident.  It is unclear if this should be contemplated as a part of the Veteran's service connected disability, or in any case, the current level of impairment of the Veteran's disability.  He should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his service connected spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Moreover, the Board notes that pertinent VA treatment records have not been associated with the claims file since the Veteran submitted his June 2010 increased rating claim.  Additionally, pertinent private treatment records have not been associated with the claims file since 2010.  Upon remand, the RO shall take appropriate action to associate pertinent outstanding records with the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records regarding the Veteran's back disorder and any associated neurological impairments dated since June 2009.  Associate these records with the claims file. 

2.  Request that the Veteran identify any outstanding private treatment records pertaining to his back disability, to include records from Spine & Pain Center dated since June 2010, Baptist Health System dated since December 2010, and Spine & Orthopedic Institute dated since December 2010.  Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the extent and severity of his back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected back disability.

The examiner is to identify all thoracic and lumbar spine pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine, i.e., the extent of the Veteran's pain-free motion.  

The examiner should state whether the Veteran's spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should discuss whether the Veteran has any neurologic impairment, the extent of which should be described.  The segment of the spine associated with any such impairment also should be identified.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

5.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




